Mr. Justice Morris
delivered the opinion of the Court:
1. Notwithstanding the voluminous testimony in the case, which we do not deem it necessary here to analyze, it is quite clear that the gist of this controversy lies within a very narrow compass. Whether Alice Moran, now deceased, was or was not, at the time of the alleged execution of the deeds in question, so unsound of mind as to be incapable of making a valid deed or contract, it is quite certain from the record that her mental faculties at that time were so weak and feeble as easily to subject her to any influences that might be brought to bear upon her. Twice in his testimony the appellee Daly himself admits her extreme feebleness in this regard. It is also very clear from the testimony, that Daly, an inmate of her household for twenty years and up■wards, a member of her family, practically occupying the position of a son to her, practically the only member of her family residing in her house, having constant and intimate intercourse with her, evidently attending to her business Avhen she became incapacitated from doing so herself, claiming himself to have enjoyed her trust and confidence, and to have been employed by her as her agent in one of the transactions under consideration, that with Sullivan, and claiming also to have been intended by her to become the special object of her bounty as against the enmity of the appellants, was in fact in such a position of trust and confidence towards her, that it was easy for him, in the condition *146of mental impairment which is shown beyond reasonable doubt to have existed in her .case, to exercise undue influence upon her. And it is also very clear that by the deed in question, he procured a benefit to himself without any adequate consideration, if, indeed, there was any consideration whatever, which we regard as more than doubtful; for we regard the alleged delivery to her of a roll of bills as a mere sham and pretence. From all this it necessarily follows that the burden was upon him to show that the transaction by which he acquired title to the property in question was entirely fair and just, and that it was voluntary on the part of the grantor. This, we think, he has utterly failed to show.
The Supreme Court of the United States and this court have repeatedly held that vested rights and solemn instruments of record are not to be overthrown except upon clear and unequivocal proof of their invalidity. But it is likewise equally well settled by repeated decisions of courts of equity in England and America, that when, at the time of any given transaction, a fiduciary or confidential relation is shown to have existed between the parties, and the opportunity for. the exercise of undue influence is shown to have been present in the relation and circumstances of the parties, and the one in • the superior position of being able to exercise the influence has in fact procured a benefit to himself from the ' other, a court of equity will not allow the benefit to stand without clear and satisfactory proof of the entire fairness of the transaction. Pomeroy’s Eq. Jur., Sec. 956; 27 Am. & Eng. Encyc. of Law, Title, Undue Influence, where the authorities on the subject are cited.
By all the authorities the burden of proof of the fairness of the transaction in such cases is placed upon the beneficiary of the transaction. In the present case, the beneficiary, Daly, so far from proving that the transaction between him and his aged mother-in-law, Alice Moran, was fair and just, has told a most incredible story concerning it. He seezns to have been a man without regular occupation, *147and to have been in fact supported by his mother-in-law, or by the business which was carried on in her name. He claims to have had some resources, but the claim is supported by no proof. He states that he kept a bank account but the amount or condition of that account is not shown; and yet, although he seems to be an intelligent man and a man of business, and to have kept a bank account, he states that the sum of $2,500, which he pretends to have paid to Mrs. Alice Moran in this transaction, he had kept for years under his bed, and behind pictures, and in other nooks and corners, and latterly in the safe in the house, which, if it had any existence, for we do not otherwise hear of it in the record than by this incidental reference, must have been the safe of Alice Moran, for Daly does not claim to have owned anything in the house before the conveyance to him. And, singularly enough, Mrs. Moran does not seem, according to the testimony of Daly’s witnesses, which, however, is otherwise discredited, to have kept her money in any safe.
Remarkable and unusual precautions seem to have been taken in the execution of the transaction, which need not here be specified in detail. Suffice it to say that such precautions are not ordinarily taken by honest men in their ordinary honest transactions. Honesty is not usually astute; fraud ever is.
But the most extraordinary feature of the transaction was the disposition, or failure to dispose, of the purchase money supposed to have been paid to Alice Moran. Daly, as we have stated, occupied the position of a son towards this aged woman; and he claims to have been the special object of her bounty. And yet, according to his own statement, when he paid her the $2,500, and when Sullivan paid her $5,000, and when he paid her the further sum of $2,000 on account of Sullivan’s check, she being at the time unable to move from her room or to go out of the house, so as to deposit this large sum of money in a safe place, or to invest it in some good security, or otherwise to make proper arrange*148ment for its safe keeping, he did not know what she did with the money, or what became of it, and he made no inquiry whatever in regard to it; and, so far as the record shows, no part of the money has ever since been accounted for in any way. Daly says that he paid no further attention to the matter. Such conduct towards an aged and infirm woman who had been a mother to him for upwards of twenty years, and whose infirmities now demanded more or less of assistance, if not of actual guardianship, passes all comprehension. If we must believe his statement, we must regard his indifference to the welfare and the interest of this old woman as simply shocking. We prefer to regard the whole statement as making too great a demand upon human credulity, and therefore not to be accepted by us. It is remarkable, too, that, even in a matter which, after twenty years of acquaintance and intimate relationship with the family, he must have known, if any man knew, the relationship of these appellants to Alice Moran, he indulges, in his answer to the bill of revivor, in a wanton pretence of ignorance of that relationship, which is not creditable to him, and certainly does not tend to induce credit to be given to his testimony.
Without entering further into the details of the testimony, which would serve no good purpose here, we are satisfied that the testimony adduced on behalf of the appellee Daly, instead of proving that the transaction with his mother-in-law, by which he was benefited, was fair and just, tends on the contrary to prove that it was fraudulent and without justification. Consequently we must hold that the deed of conveyance to him from Alice Moran was null and void, and should be cancelled, as having been procured by undue influence upon an infirm person, whoss capacity to execute the deed was, to say the least of it, extremely doubtful.
Being of this opinion, we must reverse the decree appealed from in the case of James P. Moran and others against James D. Daly, and remand the cause to the Supreme Court of the District of Columbia, with directions to enter a decree *149therein in favor of the appellants and in accordance with the prayers of the bill of complaint in the cause. And it is so ordered.
2. With regard to the case against Sullivan there are some considerations that do not enter into the case against Daly. Sullivan bore no such relation of trust and confidence towards Mrs. Alice Moran as did Daly; and there is no ground in his case for the application of the theory of undue inlluence, unless Daly acted as his agent, which the record fails to show, or unless he knew of Mrs. Moran’s enfeebled mental condition and colluded with Daly to take advantage of it. There is some ground in the record for suspecting such collusion, but no sufficient proof. There is greater reason to be deduced from the record that Daly was acting in his own interest without actual complicity on the part of Sullivan. But, if at the time of the alleged execution of the deed to Sullivan, Mrs. Alice Moran was so unsound of mind as to be incapable of making a valid deed or contract, such unsoundness would necessarily invalidate the deed. In the ease against Daly it was not necessary to decide this question; and we have not there attempted to decide it. In the present case it becomes an important element of determination. Without indicating on which side, in our opinion, lies the preponderance of evidence, as we do not wish to prejudge the case in view of the course which we have resolved to adopt in regard to it, but regarding the testimony in the record as it now stands as an insufficient, or at least unsatisfactory, basis for a decision, we think the case is one wherein the verdict of a jury upon issues properly formulated and sent to a court of common law for trial, might well be taken for the information and guidance of the court of equity. See Stewart v. Iglehart, 7 G. & J. 132 ; Alexander’s Chancery Practice, p. 174. In the present aspect of the case, it would seem to be a matter of right on the part of the appellants as the heirs at law to demand such issues. They have not, it is true, made any such demand; *150but a court of equity may always, in its own discretion and for its own information, direct such issues; and we think that it is proper so to do in the present case. It would seem also to be proper that the complainants, if they are ' so advised, should amend their bill of complaint in this case by making Daly a party to it as defendant.
■Accordingly the case will be remanded to the Supreme Court of the District of Columbia, with directions to vacate its decree rendered in the cause, and to allow the complainants, if so advised, and within such time as may be right and proper, to amend their bill of complaint as hereinbefore indicated; and to allow and authorize the parties to formulate issues in the premises for trial by jury in a court of common law upon such evidence as they may be enabled to adduce before such jury; and thereupon, upon the rendition and return to the court of the verdict of the jury, to rehear the cause upon such verdict, and upon the testimony heretofore taken in the cause, and upon any other and further testimony which the court may think proper to admit; and such further proceedings shall be had in the premises as may be right and proper and according to law.
For the reasons and purposes indicated, and without otherwise passing upon its correctness, the decree appealed from will be reversed, each party to pay his own costs in this court, and the cause will he remanded for the proceedings to he had which are here directed. And it is so ordered.